107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Myrtle Ann DEANER, Plaintiff--Appellant,v.VIRGINIA PAROLE BOARD, Defendant--Appellee.
No. 96-7482.
United States Court of Appeals, Fourth Circuit.
Feb. 27, 1997.

Myrtle Ann Deaner, Appellant Pro Se.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on her 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion dismissing the action because it failed to state a claim upon which relief may be granted under 28 U.S.C. § 1915A(b)(1), Prison Litigation Reform Act, Pub.L. No. 104-124, § 805(a), 110 Stat. 1321 (1996) and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Deaner v. Virginia Parole Board, No. CA-96-819-2 (E.D.Va. Sept. 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED